DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 11-15, 17, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luna (US 2014/0279889) in view of Holmquist et al. (US 2015/0373065), hereafter “Holmquist.”
Regarding claim 1, Luna teaches a system comprising: 	a first content access device (Luna: 226 of FIG. 2), comprising: 		a first storage component operable to store a first set of non-transient computer instructions (Luna: 508 of FIG. 5; par 0034); 		a first communications component operable to receive first content (Luna: 513 of FIG. 5; par 0026); and 		a first hardware processor operable to execute the first set of non-transient computer instructions (Luna: 504 of FIG. 5; par 0038); 	a first presentation device, communicatively coupled to the first content access …user 222 may move from room to room (e.g., rooms 202-208) carrying mobile device 226, and experience media content being played using mobile device 226 on various output devices (e.g., speakers 210-212 and display 214) as user 222 comes into proximity with each of the various output devices.]); 	a second content access device, communicatively coupled to the first content access device (Luna: 224 of  FIG. 2; par 0031 […connection awareness device 218 may be configured to determine a presence of another person in a room by detecting a wireless device (not shown) configured with a user profile, as described below, associated with a different user (e.g., user 224).]), comprising: 		a second storage component operable to store a second set of non-transient computer instructions (Luna: 508 of FIG. 5; par 0034); 		a second communications component operable to receive second content (Luna: 513 of FIG. 5; par 0031); and 		a second hardware processor operable to execute the second set of non-transient computer instructions (Luna: 504 of FIG. 5; par 0038); 	a second presentation device, communicatively coupled to the second content access device, operable to present the second content (Luna: 212 of FIG. 2; par 0031 […connection awareness device 218 further may be configured to determine that speaker 212 already is in use (i.e., outputting other audio), and thus is not available or suitable to output audio associated with user 222's telephone call.]). 	Luna does not explicitly teach: …user A elects to share his/her content with user B and so makes a "hold-and-throw" action/gesture at User A's mobile device.]); 		controlling the second content access device (Holmquist: FIG. 5B [Content Changed]; par 0057 [User B's mobile device receives the transmitted content A1 shared by user A and may automatically begin to render the shared content A1 on a main/primary display portion 310, as illustrated in FIG. 5B.]); 		providing of the first content, by the first content access device, to the second content access device (Holmquist: FIG. 5B [Content Changed]; par 0057 [User B's mobile device receives the transmitted content A1 shared by user A and may automatically begin to render the shared content A1 on a main/primary display portion 310, as illustrated in FIG. 5B.]); and 		for a first configuration, swapping a presentation of the second content on the second presentation device with presentation of the first content on the second presentation device (Holmquist: par 0066; 0067 […the content that was previously rendered on the main device is swapped with the shared multimedia content.]). 	It would have been obvious to one of ordinary skill in the art to augment the system of Luna with the collaborative content viewing features of Holmquist with predictable results. One would be motivated to make the combination to provide the benefit of enhanced group enjoyment and collaboration while viewing content. One would further be motivated to make the combination because both Luna and Holmquist relate to detecting nearby devices using mobile devices and projecting content onto larger main displays. In view of this substantial similarity it would have been readily apparent that features of Holmquist would be directly applicable within the Luna system and further that the various beneficial features of Holmquist could have been implemented within the Luna system with predictable results and a beneficial effect. 

Regarding claim 2, the system of claim 1, wherein the second set of computer instructions provide computer instructions substantially similar to the first set of computer instructions (Holmquist: par 0039, 0040); and 	wherein the second set of computer instructions are adapted for use with the second content access device (Holmquist: par 0039, 0040).

Regarding claim 3, the system of claim 1, 	wherein the first content access device further comprises a mobile device (Luna: 226 of FIG. 2); and	wherein the second content access device further comprises a 10-Ft device (Holmquist: MD1, MD2 of FIG. 1; par 0061).

Regarding claim 4, the system of claim 1, 	wherein the first content is received over a first streaming session with a first content server (Holmquist: 202 of FIG. 1; par 0048); and 	wherein the second content is received over a second streaming session with a second content server (Holmquist: 202 of FIG. 1; par 0048).

Regarding claim 5, the system of claim 4, further comprising: 	a local area network (LAN) (Holmquist: 684 of FIG. 8C; par 0091; Luna: par 0021, 0022); 	wherein the first content access device is communicatively coupled to the second content access device over the LAN (Holmquist: par 0092; Luna: par 0021, 0022, 0033); and 	a wide area network (Holmquist: 300 of FIG. 1; Luna: par 0029); and 	wherein the first streaming session and the second streaming session uses the LAN and the wide area network to respectively communicate the first content from the first content server to the first content access device and the second content from the 

Regarding claim 6, the system of claim 2, 	wherein the first set of non-transient computer instructions further comprise computer instructions for non-transiently instantiating a multi-screen sender (Holmquist: par 0070, 0071). 

Regarding claim 11, the system of claim 1, 	wherein the first set of non-transient computer instructions further comprise computer instructions for instantiating at least one of a remote app controller, a remote media controller, a remote key controller, and a remote screen controller (Holmquist: par 0078).

Regarding claim 12, the system of claim 1, 	wherein the second set of non-transient computer instructions further comprise computer instructions for providing an embedded server (Luna: 112 of FIG. 1A; par 0022).

Regarding claim 13, the system of claim 12; 	wherein the embedded server instantiates at least one of a request listener, a request parser, and a remote screen handler (Luna: 802, 804 of FIG. 8; par 0055). 


Regarding claim 15, the system of claim 2,	wherein, for a second configuration, the first set of non-transient computer instructions comprise computer instructions for: 	providing the second content, by the second content access device, to the first content access device (Holmquist: par 0041); and 	presenting the second content on the first presentation device (Holmquist: par 0041). 

Regarding claim 17, a content access device comprising:	a first presentation device operable to present a first content (Luna: 214 of FIG. 2; par 0031 […user 222 may move from room to room (e.g., rooms 202-208) carrying mobile device 226, and experience media content being played using mobile device 226 on various output devices (e.g., speakers 210-212 and display 214) as user 222 comes into proximity with each of the various output devices.]); 	a first storage component operable to store a first set of non-transient computer instructions (Luna: 508 of FIG. 5; par 0034); and	a first hardware processor operable to execute the first set of non-transient computer instructions (Luna: 504 of FIG. 5; par 0038); …user A elects to share his/her content with user B and so makes a "hold-and-throw" action/gesture at User A's mobile device.]); 	wherein the second content access device is communicatively coupled to a second presentation device (Luna: 212 of FIG. 2; par 0031 […connection awareness device 218 further may be configured to determine that speaker 212 already is in use (i.e., outputting other audio), and thus is not available or suitable to output audio associated with user 222's telephone call.]); 	controlling the second content access device (Holmquist: FIG. 5B [Content Changed]; par 0057 [User B's mobile device receives the transmitted content A1 shared by user A and may automatically begin to render the shared content A1 on a main/primary display portion 310, as illustrated in FIG. 5B.]); 	providing the first content to the second content access device (Holmquist: FIG. 5B [Content Changed]; par 0057 [User B's mobile device receives the transmitted content A1 shared by user A and may automatically begin to render the shared content A1 on a main/primary display portion 310, as illustrated in FIG. 5B.]); and 	swapping a providing of second content with the first content, for presentation on the second presentation device (Holmquist: par 0066; 0067 […the content that was previously rendered on the main device is swapped with the shared multimedia content.]).



Claims 7-10, 18, and 20 are rejected as being unpatentable over Luna (US 2014/0279889), in view of Holmquist et al. (US 2015/0373065), and further in view of Kim et al. (US 2015/0334638), hereafter “Kim.”
Regarding claim 7, Luna-Holmquist teaches the system of claim 6, 	wherein the first content access device is communicatively coupled to a local area network (LAN) (Luna: par 0021, 0022). 	Luna-Holmquist does not explicitly teach: 	wherein the multi-screen sender is operable to initiate discovery of additional content access devices communicatively coupled to the LAN. 	Kim teaches: 	wherein a sender is operable to initiate discovery of additional content access devices communicatively coupled to a LAN (Kim: par 0073). 	It would have been obvious to one of ordinary skill in the art to implement the LAN device discovery technique of Kim within the Luna-Holmquist system with predictable results. One would be motivated to make the combination because it would have been apparent that any of a variety of techniques could have been used to discover the devices in the Luna-Holmquist system. Accordingly, utilizing the technique 

Regarding claim 8, the system of claim 7, 	wherein discovery includes using at least one of a DIAL protocol and a Bonjour protocol (Kim: par 0071).

Regarding claim 9, the system of claim 7, 	wherein prior to initiation of discovery, the first content access device is not communicatively coupled over the LAN to the second content access device (Kim: par 0068).

Regarding claim 10, the system of claim 7, 	wherein the second set of non-transient computer instructions further comprise computer instructions for non-transiently instantiating a second multi-screen receiver (Holmquist: par 0044, 0045);	wherein, the second multi-screen receiver receives a discovery request and in response to the discovery request identifies, to the first content access device, that the second content access device is present on the LAN (Kim: par 0073, 0074); and 	wherein a communicative coupling of the second content access device with the 

Regarding claim 18, the content access device of claim 17,	wherein the first content is received from a first server (Holmquist: 202 of FIG. 1; par 0048);	wherein a first content access device is communicatively coupled to the second content access device over a local area network (LAN) (Holmquist: par 0092; Luna: par 0021, 0022, 0033); and 	wherein a discovery and launching protocol is utilized by the first content access device to establish a multi-screen link between the first content access device and the second content access device (Holmquist: par 0049, 0050; Kim: par 0071, 0128). 

Regarding claim 20, a process, for providing multiple device access, control, and presentation of streaming content, comprising: 	discovering by a first content access device a second content access device (Holmquist: par 0049, 0050; Kim: par 0071);	wherein the discovering occurs over a local area network (LAN) communicatively coupled to the first content access device and the second content access device (Kim: par 0068; Luna: par 0021, 0022, 0033);	establishing at multi-screen link between the first content access device and the second content access device over the LAN by pairing the first content access device with the second content access device (Holmquist: par 0040); and Content Changed]; par 0057 [User B's mobile device receives the transmitted content A1 shared by user A and may automatically begin to render the shared content A1 on a main/primary display portion 310, as illustrated in FIG. 5B.]);		swapping of presentation of a second content with a first content on a second presentation device communicatively coupled to the second content access device (Holmquist: par 0066; 0067 […the content that was previously rendered on the main device is swapped with the shared multimedia content.]); and		reversing the swapping of presentation of the second content with the first content (Holmquist: par 0039);	wherein the first content is received over a first streaming session between the first content access device and a first content server (Holmquist: 202 of FIG. 1; par 0048); 	wherein the second content is received over a second streaming session between the second content access device and a second content server (Holmquist: 202 of FIG. 1; par 0048); and	wherein the first streaming session and the second streaming session persist throughout a multi-screen session (Holmquist: par 0067, 0073).

Claim 16 is rejected as being unpatentable over Luna (US 2014/0279889), in view of Holmquist et al. (US 2015/0373065), and further in view of Bonczek et al. (US 2009/0303197), hereafter “Bonczek.”
Regarding claim 16, Luna-Holmquist does not explicitly teach the system of claim 15, 	wherein, for a third configuration, the first set of non-transient computer instructions comprise computer instructions for: 	presenting the first content on the second presentation device and the second content on the first presentation device. 	Bonczek teaches: 	presenting a first content on a second presentation device and second content on a first presentation device (1101-1103 of FIG. 11; par 0044). 	It would have been obvious to one of ordinary skill to incorporate the content swapping technique of Bonczek within the Luna-Holmquist system with predictable results. One would be motivated to make the combination to provide the predictable benefit of enabling users to transfer content between displays if, for example, the user finds one stream more interesting at the moment but does not wish to cease watching the other stream (e.g. in a commercial situation). One would further be motivated to make the combination because both Luna-Holmquist and Bonczek relate to using user interfaces to select the content to be displayed on multiple displays. In view of this substantial similarity it would have been readily apparent that the technique of Bonczek 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES E SPRINGER whose telephone number is (571)270-5640.  The examiner can normally be reached on 9am - 5:30pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GLENTON BURGESS can be reached on 571-272-3949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


JAMES E. SPRINGER
Primary Examiner
Art Unit 2454



/JAMES E SPRINGER/           Primary Examiner, Art Unit 2454